Exhibit 10.1

             
STATE OF NORTH CAROLINA
    )     SEPARATION AGREEMENT
 
    )     AND RELEASE
COUNTY OF MECKLENBURG
    )      

     THIS AGREEMENT is made this 8 day of July, 2008, by and between Cogdell
Spencer Inc. and Cogdell Spencer LP (collectively the “Company”), with their
principal office in Charlotte, North Carolina, on the one hand, and Heidi Wilson
(formerly Heidi Barringer), a resident of Charlotte, North Carolina (the
“Executive”) on the other.
     WHEREAS, Executive has been employed by Company as its Executive Vice
President and has agreed to the separation of her employment with Company
effective May 28, 2008; and
     WHEREAS, Company and Executive agree that in exchange for the Release and
other consideration provided by Executive, as documented herein, Company will
provide Executive with certain additional consideration which it was not
otherwise obligated to provide; and
     WHEREAS, Executive and Company desire to terminate their employment
relationship in an amicable and definitive manner, and to settle, compromise and
resolve any and all claims they may have against each other; and
     WHEREAS, Executive has been allowed at least 21 days within which to
consider this Agreement.
     NOW, THEREFORE, for good and valuable consideration, receipt and
sufficiency of which are hereby acknowledged, Executive and Company hereby agree
as follows:
     1. Separation from Employment and Payment of Compensation. Executive’s
employment with Company is terminated effective as of May 28, 2008 (the
“Separation Date”). Executive acknowledges that Company has paid to Executive
all salary and other compensation due and payable during the term of employment
through and including the Separation Date.
     2. Special Separation Benefits. In consideration of the promises of
Executive contained in this Agreement and the performance thereof, Company
agrees to provide Executive with the following special separation benefits, each
of which constitutes separate and sufficient independent consideration for
Executive’s promises in this Agreement.
     (a) Additional Salary Payment. Within its next payroll cycle after the
Effective Date, Company will pay to Executive her prorated salary for the final
pay period in May 2008 through the Separation Date less deductions and
withholdings. Executive understands and agrees that this salary payment includes
payment by the Company of Executive’s car allowance for May 2008 pro-rated
through May 28, 2008.
     (b) Special Severance Payment. Company shall provide Executive with a
special severance payment in the amount of $400,000 less standard deductions and
withholdings. This

 



--------------------------------------------------------------------------------



 



special severance payment will be paid in a lump sum within thirty (30) days
after the Effective Date.
     (c) Job Reference. The Company agrees to provide Executive with the job
reference in the form attached hereto as Exhibit A, to be used by Executive in
seeking employment outside of the Company. The job reference will be signed by
Frank Spencer. The Company will provide prospective employers of Executive only
with confirmation of Executive’s dates of employment, job title and
responsibilities, and also provide a copy of the job reference which is
Exhibit A provided that prospective employers direct their requests to Julia
Houck, Vice President Human Resources, Marshall Erdman & Associates, One Erdman
Place, Madison, Wisconsin 53717, (608) 410-8024. or, if applicable, her
successor as Vice President of Human Resources.
     (d) Media Contact. The Company and Executive agree that neither shall issue
a press release specifying the reason for Executive’s separation from the
Company. The Company will issue an internal memorandum informing employees that
if they receive any media inquiry about Executive’s separation from employment
with the Company, that such media are to be directed to the Company’s Marketing
Director, currently Dana Crothers. The Marketing Director will respond to such
inquiries, if any, with “no comment.” Correspondingly, if Executive receives any
news media inquiries about her separation from the Company, about the Company,
or about any of the Company’s affiliates or subsidiaries, Executive will respond
with “no comment.”
     (e) Assistance with Transfer of Real Estate License. The Company agrees to
send a letter to the North Carolina Real Estate Commission notifying it that
Executive is no longer affiliated with the Company.
     (f) Personal Calls to Executive. The Company agrees that, through July 31,
2008, its receptionist or operator will provide Executive’s home telephone
number [Number] to any person calling the Company’s main number and clearly
identifying himself or herself as placing a telephone call to Executive of a
personal, nonbusiness, nature.
     (g) Forfeiture of Severance Benefits in the Event of Violation of
Restrictive Covenants. Notwithstanding the foregoing, if Executive breaches the
provisions of Section 8 of this Agreement, she shall forfeit and not be entitled
to the severance benefits set forth in subparagraphs 2(a) and 2(b) of this
Agreement. This subsection 2(g) is in addition to any other rights or remedies
that the Company may have as a result of such breach and does not limit the
rights and remedies of the Company in connection with any other breach of this
Agreement by Executive.
     3. Employee Benefits. The Company will direct the trustee or administrator
to distribute the Employee’s vested accrued benefits, if any, in the Company’s
401k plan in accordance with the provisions of said plan. The Company will
provide Employee the right to elect whatever group health plan continuation
coverage to which the Employee and her dependents are entitled pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1986, 26 U.S.C. § 4980B et
seq., (“COBRA”), and to provide assistance with respect to exercising any
conversion rights provided under the Company’s group health plan(s). Executive

2



--------------------------------------------------------------------------------



 



recognizes and agrees that Executive only participated in the dental portion of
said group health plan. Executive’s “qualifying event” for COBRA purposes shall
be the Separation Date. The Company and Executive recognize that Executive is
vested in 1,881 LTIP units of Cogdell Spencer LP. Executive understands and
agrees that as of the Separation Date, she has forfeited and has no rights to
any other LTIP units.
     4. Return of Property. Executive represents and covenants that she has
returned, or will return no later than the Effective Date, to the Company all
property of Cogdell Spencer Inc. and all property of any affiliate or direct or
indirect subsidiary of the Cogdell Spencer Inc. (including but not limited
Cogdell Spencer LP), (such property including but not limited to, all keys to
offices, all equipment, documents, tenant or customer lists, written
information, forms, formulae, plans, prospect information, vendor lists and
information, documents or other written or computer material or data, software
or firmware, records, or copies of the same, belonging to Cogdell Spencer Inc.
and all property of any affiliate or direct or indirect subsidiary of Cogdell
Spencer Inc. (including but not limited Cogdell Spencer LP) which are in
Executive’s possession or control, including but not limited to all originals,
copies and summaries of any of confidential or proprietary information.
Executive further agrees to delete all such property and information contained
on any personal electronic device.
     5. Releases.
     (a) Release by Executive. In consideration for the release by Company set
forth in Section 5.b. of this Agreement and for the special separation benefits
described above in Subsections 2.a, 2.b, 2.c, 2.d, 2.e and 2.f of this
Agreement, any of which provides separate and independent sufficient
consideration for this Release, Executive, for herself, her heirs, executors,
administrators, and assigns, hereby releases, waives, and forever discharges
Cogdell Spencer Inc., Cogdell Spencer LP, their direct and indirect subsidiaries
and affiliates, and their owners, health and welfare benefits plans,
predecessors, successors, and assigns, and their respective officers, directors,
trustees, employees, representatives and agents, from any and all contractual
obligations, claims, or liabilities of whatever kind or nature which she has
ever had or which she now has, at the time of or prior to her execution of this
Agreement, known or unknown, including, but not limited to, any and all claims
or counterclaims for breach of contract, breach of fiduciary duty, unfair
competition, defamation, wrongful or unlawful discharge, constructive discharge,
other torts, for past or future wages, salary, bonuses, earnings, restricted
stock, deferred compensation or other forms of compensation, punitive damages,
attorneys fees, claims or counterclaims for violations of Title VII of the Civil
Rights Act of 1964 as amended, 42 U.S.C. § 2000(e) et seq., the Americans with
Disabilities Act, the Age Discrimination in Employment Act (ADEA), 29 U.S.C. §
621 et seq., or the Employee Retirement Income Security Act of 1974, and all
amendments thereto, violations of any state and/or municipality whistle-blowing
statutes or laws or fair employment statutes or laws, or violations of any other
law, rule, regulation, or ordinance pertaining to employment, wages, hours,
ownership, or any other terms and conditions of employment and termination of
employment, and any other claims, counterclaims and/or third-party claims, which
have been, or could have been, asserted by Executive in any court, arbitration,
or other forum arising out of or in any way related to Executive’s employment
with Cogdell Spencer Inc., Cogdell Spencer LP, or their predecessors or
affiliated companies, the relationship between Executive and Cogdell Spencer
Inc., Cogdell

3



--------------------------------------------------------------------------------



 



Spencer LP, or their predecessors or affiliated companies, or the termination
thereof, to the fullest extent permitted by law. (This release and waiver does
not apply to claims that may arise after the date this Agreement is executed,
including but not limited to claims for breach of this Agreement.)
     (b) Release by Company. In consideration for Executive’s promises contained
in this Agreement and the release set forth in Section 5(a), Company, for
itself, its administrators and assigns, hereby releases, waives, and forever
discharges Executive from any and all claims or liabilities of whatever kind or
nature which it has ever had or which it now has, known or unknown, including,
but not limited to, contract claims; tort claims; and claims based on any state
or federal common laws or statutes to the fullest extent permitted by law. (This
release and waiver does not apply to claims that may arise after the date this
Agreement is executed, including but not limited to claims for breach of this
Agreement.)
*NOTE: You, Heidi Wilson, have the right to consider this Agreement for at least
twenty-one days before accepting it. Before executing this Agreement and
Release, Executive is advised to consult with an attorney of her choice, at her
expense.
*Further, you, Heidi Wilson, have the right to revoke this Agreement at any time
within the seven-day period following the date you sign this Agreement. This
Agreement shall not become effective or enforceable until the seven-day
revocation period expires.
     6. Compliance with Older Workers Benefit Protection Act: By signing this
Agreement, Executive specifically acknowledges and represents that:
     (a) Executive has been given a period of twenty-one days to consider the
terms of this Agreement;
     (b) The terms of this Agreement are clear and understandable to Executive;
     (c) The benefits the Company will provide to Executive under this Agreement
exceed the benefits that Executive was otherwise entitled to receive as an
employee of the Company;
     (d) Executive has been advised to consult with an attorney (at Executive’s
expense) prior to signing this Agreement and has been represented by counsel in
the review and negotiation of the terms of this Agreement; and
     (e) Executive has been advised that she has the right to revoke this
Agreement at any time within the seven-day period following her signature of
this Agreement.
     7. Nondisparagement.
     (a) Executive. As further consideration of the promises and benefits of
Company set forth in this Agreement, any of which constitutes separate and
independent sufficient consideration, Executive also agrees that she will, at
all times hereafter, refrain from making any untrue, misleading, or defamatory
statements or representations, either orally or in writing,

4



--------------------------------------------------------------------------------



 



regarding Cogdell Spencer Inc., Cogdell Spencer LP, their affiliates, direct and
indirect and subsidiaries, and their respective officers, directors,
shareholders, employees, agents, predecessors and related entities, and will not
disclose or communicate to any person, firm or entity any information the
disclosure of which is or is likely to be harmful or damaging to Cogdell Spencer
Inc., Cogdell Spencer LP, their affiliates, their direct and indirect
subsidiaries, and/or their respective officers, directors, shareholders,
employees, agents, predecessors and related entities, which she learned or which
came to her attention during the course of her employment with Company. Without
limiting the foregoing, Executive agrees that she will not make any
communications, whether orally or in writing, speculating as to the reasons for
her separation from the Company or any other action or inaction by Cogdell
Spencer Inc., Cogdell Spencer LP, their affiliates, their direct and indirect
subsidiaries.
     (b) Company. Company agrees to use reasonable efforts to prevent its
directors, officers, and senior management employees from making any untrue,
misleading, or defamatory statements or representations, either orally or in
writing, regarding Executive, including in communications to other Company
employees.
     8. Confidentiality. Executive acknowledges that during her employment with
Company she acquired valuable knowledge and contacts pertaining to the business,
customers, employees and operations of Cogdell Spencer Inc. and its affiliates
and direct and indirect subsidiaries, including but not limited to, Cogdell
Spencer LP. Executive agrees that in further consideration for the release by
Company set forth in Section 5.b of this Agreement and in further consideration
for the special separation benefits described above in 2.a, 2.b, 2.c, 2.d, 2.e
and 2.f of this Agreement, any of which provides separate and independent
sufficient consideration for her promises in this Section 8, she will not use,
reveal, disclose, or allow to be revealed or disclosed any Trade Secrets or
Confidential Information (as defined below) in whatever form or manner they are
maintained. Executive agrees that her obligations contained in this Section 8 of
this Agreement shall apply regardless of whether the Confidential Information or
Trade Secrets were developed or created prior to the date of this Agreement. The
foregoing obligations shall survive until the information is no longer
Confidential or a Trade Secret, as defined herein. Northing in this Agreement
shall alter or limit the Company’s rights to protect its Confidential
Information and/or Trade Secrets pursuant to any applicable law.
     (a) Definition of Trade Secrets. As used in this Agreement, the term Trade
Secrets shall mean all formulas, techniques, and methods of doing business used
by Cogdell Spencer Inc. and/or its affiliates and direct and indirect
subsidiaries (including but not limited to Cogdell Spencer LP, Cogdell Spencer
Advisors LLC, Cogdell Spencer Advisors Management LLC, CS Business Trust I,
General Partnership, CS Business Trust II, Limited Partnership, each
individually an “Owner” with respect to its confidential, proprietary and trade
secret information), in its business that are not generally known or used in the
industry and from which Cogdell Spencer Inc. or any other Owner derive economic
or business value from the fact that such are not generally known; lists of
current and prospective clients and associated client information (including
client names, contacts, addresses, habits, preferences, and requirements);
computer programs developed by Cogdell Spencer Inc., an Owner, or any agent
thereof for use solely by Cogdell Spencer Inc. and/or one or more Cogdell
Spencer Inc. affiliate or subsidiary (including but not limited to RC15, annual
general ledger, project expense listing, loan amortization programs, time

5



--------------------------------------------------------------------------------



 



management systems, and accounts payable, accounts receivable, and lease
analysis programs); and any other information or data which meets the definition
of trade secrets under the Uniform Trade Secrets Protection Act. The term “Trade
Secrets” includes compilations of information where the compilation otherwise
meets the definition herein, even if portions of the information compiled are
generally known or used in the industry.
     (b) Definition of Confidential Information. As used in this Section 8,
“Confidential Information” means data or information, whether constituting a
trade secret or not, which is of value to Cogdell Spencer Inc. or the Owner and
not generally known to persons or entities outside of Cogdell Spencer Inc. and
its affiliates and subsidiaries, including but not limited to the following:
(a) historical business information about clients, business procedures or
processes of clients, and any other information which Executive learns about
current and potential clients through Executive’s employment with the Company;
(b) supplier and distributor lists, data, and information; (c) vendor lists and
associated vendor information (including but not limited to contacts, buying
requirements, vendor numbers, preferences, requirements, and deals with Cogdell
Spencer Inc., Cogdell Spencer LP or any Owner,); (d) purchasing and materials
information; (e) training manuals; (f) information about Cogdell Spencer Inc.’s,
Cogdell Spencer LP’s or any other Owner’s methods of doing business or
information regarding the financial aspects of its or their business such as
costs, financial statements, profit and loss statements, cash flows, fees and
prices, pricing policies, quoting procedures, sales, financial projections, and
other financial information; (g) information regarding business opportunities
for new or developing businesses for, and business and marketing plans,
techniques, and strategies of, Cogdell Spencer Inc., Cogdell Spencer LP or any
other Owner (including but not limited to plans for new acquisitions or new
services); (h) confidential personnel information (such as compensation plans or
strategies and hiring plans and strategies); (i) any information received by
Cogdell Spencer Inc., Cogdell Spencer LP or any other Owner from third parties
in confidence (or subject to non-disclosure or similar covenants); (j) the terms
and conditions of negotiations or confidential contracts between Cogdell Spencer
Inc., Cogdell Spencer LP or any other Cogdell Spencer Inc. affiliate or direct
or indirect subsidiary and third parties; and (k) any documents, designs, files
or other information marked “Confidential.” Confidential Information shall not
include, however, information that (i) is within, or later falls within, the
public domain without breach of this Agreement or any other contractual
obligation by Executive; (ii) is publicly disclosed with written approval of
Cogdell Spencer Inc. or the Owner; or (iii) becomes lawfully known or available
to Executive without restriction from a source having the lawful right to
disclose the information without breach of this Agreement or any other
contractual obligation by Executive.
     (c) Remedies for Breach of Section 8 Covenants. Executive agrees and
recognizes that because the breach or threatened breach of the covenants, or any
of them, contained in Section 8 of this Agreement will result in immediate and
irreparable injury to Company and the Owner (as applicable), Company and/or the
Owner shall be entitled, in addition to any other remedy permitted in this
Agreement or at law or in equity, to an injunction restraining Executive from
any violation of Section 8 to the fullest extent allowed by law.
     9. Scope of Agreement; Modification. This Agreement discharges and cancels
all previous agreements between the parties and contains the entire agreement
between the parties

6



--------------------------------------------------------------------------------



 



on this matter; no agreements, representations, or statements of either party
not contained herein shall be binding on such party, This Agreement shall not be
modified, amended, altered or waived except by separate written agreement signed
by Company and Executive.
     10. Binding Effect. This Agreement is not assignable by Executive. This
Agreement shall be binding upon, and inure to the benefit of, Executive and
Company and their respective heirs, successors, and legal representatives, and
as to the Company, its assigns.
     11. No Admission. Executive understands and agrees that Company and its
affiliates and subsidiaries admit no liability with respect to any claim related
to, or arising out of, their relationship or the termination thereof.
     12. Discovery of Additional Facts. Executive agrees that should she
hereafter discover facts different from, or in addition to, those now known or
believed to be true, that this Agreement and Release shall, nevertheless, be and
remain in full force and effect in all respects.
     13. Severability. In the event any portion of this Agreement is determined
to be invalid under any applicable law by a court of competent jurisdiction,
such provision shall be deemed void and the remainder of this Agreement shall
continue in full force and effect.
     14. Notices. With the exception of the notice of revocation set forth in
Section 17 of this Agreement (which notice shall be made in accordance with the
terms of Section 17), any notice or other communication required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given (i) upon hand delivery, (ii) on the third day following delivery to the
U.S. Postal Service as certified mail, return receipt requested and postage
prepaid, or (iii) on the first day following delivery to a nationally recognized
United States overnight courier service, fee prepaid, return receipt or other
confirmation of delivery requested. Any such notice or communication shall be
delivered or directed to a party at its address set forth below or at such other
address as may be designated by a party in a notice given to the other party in
accordance with the provisions of this Subsection.
Notice to Executive shall be sent to:
Heidi Wilson
[Address]
Notice to Company shall be sent to:
Cogdell Spencer Inc.
Attn: Frank C. Spencer, CEO
4401 Barclay Downs Drive
Suite 300
Charlotte, NC 28209-4670

7



--------------------------------------------------------------------------------



 



     15. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of North Carolina pertaining to contracts
made and to be wholly performed within such state, without taking into account
conflicts of laws principles.
     16. Jurisdiction and Venue. In the event that any legal proceedings are
commenced in any court with respect to any matter arising under this Agreement,
the parties hereto specifically consent and agree that:
     (i) the courts of the State of North Carolina and/or the United States
Federal Courts located in the State of North Carolina shall have exclusive
jurisdiction over each of the parties hereto and over the subject matter of any
such proceedings; and
     (ii) the venue of any such action shall be in Mecklenburg County, North
Carolina and/or the United States District Court for the Western District of
North Carolina, Charlotte, North Carolina.
     17. Effective Date. This Agreement shall not become effective and
enforceable until after seven (7) days following its execution by Executive (the
“Effective Date”) and may be revoked by Executive at any time within the seven
day period. Executive shall provide notice to the Company no later than midnight
on the last day of the seven-day revocation period. Notice shall be given by
submitting a written statement of revocation via hand delivery or mail to Julia
Houck, Vice President Human Resources, Marshall Erdman & Associates, One Erdman
Place, Madison, WI 53717, or via e-mail to Ms. Houck at JHouck@erdman.com.
Notice may also be given by calling or leaving a voice mail message for
Ms. Houck at (608) 410-8024 before midnight on the last day of the seven-day
revocation period, then immediately confirming the call or message with written
notice as stated above. Executive’s revocation must be in writing to be
effective. No attempted revocation after the expiration of such seven (7) day
period shall have any effect on the terms of this Agreement.
     18. Headings. The headings contained in this Agreement are inserted for
convenience only and do not constitute a part of this Agreement.
     IN WITNESS WHEREOF, Company and Executive have executed this Agreement on
the day and year first written above.
EXECUTIVE:

             
 
           
 
      /s/ Heidi Wilson (SEAL)  
 
           
 
      Heidi Wilson    

8



--------------------------------------------------------------------------------



 



                  COMPANY:    
 
           
 
  By:   /s/ Frank C. Spencer    
 
           
 
  Title:   Chief Executive Officer and President    

9



--------------------------------------------------------------------------------



 



EXHIBIT A

10